DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 09/09/2020.  Claims 1-10 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 

Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Chung (20030193770) in view of Dorn et al. (20170011875)

    PNG
    media_image1.png
    760
    838
    media_image1.png
    Greyscale

Regarding claim 1. Chung teaches a disconnecting device [device of fig 3] for interrupting a direct current [current from 23] of a current path [Isa main path, ¶53], comprising: a hybrid switch [see A replicated above] having a current-carrying mechanical contact system [24] and a first semiconductor switch [25] connected in parallel with said current-carrying mechanical contact system; 
[see B replicated above] having at least one resistor [Rs], said switchable resistance cascade being connected in parallel with said current- carrying mechanical contact system of said hybrid switch [see above A and B are in parallel].
While Chung teaches a circuit comprising: a resistor, Chung does not explicitly mention said resistor is an ohmic resistor.
Whereas Dorn teaches using an ohmic resistor [610] connected with a semiconductor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the resistor Rs with an ohmic resistor as shown in Dorn in order to dissipate unwanted energy through a secondary path [¶60].

Regarding claim 2. Chung as modified teaches the disconnecting device according to claim 1, wherein said switchable resistance cascade is embodied as a cascading switch-off overvoltage limiter [circuit B acts as an overvoltage limiter ¶55, Chung].  
Regarding claim 3. Chung as modified teaches the disconnecting device according to claim 1, wherein said switchable resistance cascade contains at least one [27 in series with Rs Chung] connected in series with said at least one ohmic resistor.  

Regarding claim 4. Chung as modified teaches the disconnecting device according to claim 3, further comprising a third semiconductor switch [Dz]; and -16-FDST-P180063wherein said switchable hybrid switch is able to be short-circuited [Chung, i.e. B allows IDS to flow] by means of a series circuit [Ds with Rs path, Chung] formed by said switchable resistance cascade together with said third semiconductor switch [Dz works to control 27 thus, B and Dz work together].  


Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Dorn et al. and further in view of Subramanium et al. (20130308356)
Regarding claim 6. Chung as modified teaches the disconnecting device according to claim 1.
While Chung as modified teaches said hybrid switch, Chung as modified does not explicitly mention a circuit further comprising an overcurrent protection unit connected in upstream from an input terminal.
[see fig 4a, 41].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect between a mechanical switch and an input terminal to provide an affordable means of current protection, thus, interrupting a short circuit current without producing unwanted noise.

  Regarding claim 7. Chung as modified teaches the disconnecting device according to claim 6, wherein said overcurrent protection unit is embodied as a fusible link [i.e. 41 is a fuse Subramanium].  


Claims 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Dorn et al. and further in view of Francis (20050286195)
Regarding claim 8. Chung as modified teaches the disconnecting device according to claim 1, 
However, Chung does not explicitly mention a circuit wherein the disconnecting device is for interrupting the current path of an on-board electrical system of a motor vehicle.  
[i.e. 14].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the load of Chung into a motor load as shown in Francis in order to convert electrical power in mechanical power.


    PNG
    media_image1.png
    760
    838
    media_image1.png
    Greyscale

[fig 1] comprising: a DC circuit [20] having an energy store [23], a current path [path between 20 and load], and a disconnecting device [20] disposed in said current path, said disconnecting device containing: a hybrid switch [see A replicated above] having a current-carrying mechanical contact system [24] and a first semiconductor switch [25] connected in parallel with said current-carrying mechanical contact system; 
and a switchable resistance cascade [see B replicated above] having at least one resistor [Rs], said switchable resistance cascade being connected in parallel with said current-carrying mechanical contact system of said hybrid switch [see above A and B are in parallel].
While Chung teaches a circuit comprising: a resistor, Chung does not explicitly mention said resistor is an ohmic resistor.
Whereas Dorn teaches using an ohmic resistor [610] connected with a semiconductor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the resistor Rs with an ohmic resistor as shown in Dorn in order to dissipate unwanted energy through a secondary path [¶60].
[i.e. system of fig 3] for an inductive load, Chung is silent regarding said inductive load is a motor for a vehicle.
Francis teaches a circuit wherein the disconnecting device is for interrupting the current path of an on-board electrical system of a motor vehicle [i.e. 14].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the load of Chung into a motor load as shown in Francis in order to convert electrical power in mechanical power.


Allowable Subject Matter
Claims 5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839